SEITZ, Chief Judge,
dissenting in part.
I concur, not without doubt, in the majority’s determination that the appeal is not moot.
I dissent from the majority’s determination that Medicaid residents must be accorded due process before an initial determination can be made by the Secretary to cease Medicaid payments to the provider. My reasoning is substantially reflected in my dissent filed today to the opinions in Town Court Nursing Center, Inc., and Cooper et al., etc. v. Beal, etc., et al., 586 F.2d 280 (3d Cir. 1978); Town Court Nursing Center, Inc. and Cooper et a 1., etc. v. Beal, etc., et al., 586 F.2d 280 (3d Cir. 1978).
ROSENN and JAMES HUNTER, III, Circuit Judges, join in this dissent.